Citation Nr: 1021697	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure. 

3.  Entitlement to service connection for a left ankle 
disability. 

4.  Entitlement to service connection for a cardiac 
disability, to include as due to herbicide exposure. 

5.  Entitlement to an initial rating in excess of 10 percent 
for headaches due to head injury. 

6.  Entitlement to service connection for residuals of a head 
injury other than headaches.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2007 and August 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, in pertinent part, granted entitlement to service 
connection for headaches due to a head injury and assigned an 
initial 10 percent rating effective October 24, 2006, and 
denied entitlement to service connection for PTSD and skin, 
left ankle, and cardiac disabilities.  

The issue of entitlement to service connection for a 
psychiatric disorder was previously characterized by the RO 
as entitlement to service connection for PTSD.  The Court of 
Appeals for Veterans Claims (Court) recently held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the issue in this 
appeal is properly characterized as a claim for service 
connection for an acquired psychiatric disability to include 
PTSD.  Similarly, under the reasoning used by the Court in 
Clemons, the claim filed by the Veteran for service 
connection for skin cancer and a rash is characterized as 
service connection for a skin disability.  

One of the issues on appeal in this case is a claim for 
service connection for a cardiac disability due to herbicide 
exposure.  On October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions including ischemic heart disease.  The Veteran 
contends that his current cardiac disability was incurred due 
to exposure to herbicides, however, the record does not 
indicate that he has ischemic heart disease.  Thus, this 
appeal is not affected by the current stay on claims that 
potentially may be granted based on the planned new 
presumption of service connection for ischemic heart disease.

The issue of entitlement to an increased rating for diabetes 
mellitus was raised in a February 2010 statement from the 
Veteran.  This issue has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for residuals 
of a head injury other than headaches and for a skin 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran did not engage in combat with the enemy and 
does not have PTSD as a result of an in-service stressor for 
which there is credible supporting evidence.

2.  A psychiatric disorder other than PTSD, to include major 
depressive disorder, is not etiologically related to active 
duty service. 

3.  A chronic disability of the left ankle, including 
arthritis, osteoporosis, or tendinitis, was not manifested 
within a year after service and is not etiologically related 
to any injury, illness, or disease incurred during active 
duty.  

4.  A cardiac disability, including coronary artery disease 
(CAD), was not manifested within one year from the Veteran's 
discharge from service, and is not the result of any injury, 
illness, disease, or exposure to herbicides in service. 

5.  The Veteran's headaches due to a head injury most nearly 
approximate characteristic prostrating attacks occurring once 
in two months over the last several months.  
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and 
major depressive disorder, was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  A chronic disability of the left ankle, including 
arthritis, osteoporosis, or tendinitis, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A chronic cardiac disability, to include CAD, was not 
incurred or aggravated during service, may not be presumed to 
have been incurred in service, and is not proximately due to 
or the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for an initial rating in excess of 10 
percent for headaches due to head injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as arthritis and 
cardiovascular-renal disease, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Psych Disorders

The Veteran contends that he incurred PTSD due to his active 
duty service in the Republic of Vietnam.  He has reported a 
combination of combat and non-combat stressors, including 
exposure to mortar rounds while stationed in Tay Ninh, 
witnessing the death and serious injury of comrades, and 
transporting dead bodies as a light vehicle driver. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  38 C.F.R. § 3.304(f).

The medical evidence of record establishes that the Veteran 
has been diagnosed with PTSD by VA and private health care 
providers.  The medical evidence also establishes a link 
between the Veteran's symptoms and his in-service stressors.  
The Veteran's diagnosis of PTSD at the September 2009 VA 
examination was based on his reports of receiving mortar fire 
while stationed at Tay Ninh in Vietnam, as well as his 
statements regarding the transport of dead bodies.  
Similarly, the Veteran was diagnosed with PTSD during a 
private psychological examination in January 2008 based on 
his reports of combat stressors.  Therefore, the issue in 
this case is whether the evidence supports a finding that the 
Veteran's claimed in-service stressors occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

In a February 2008 statement to VA, the Veteran wrote that he 
served in Vietnam from November 1968 to November 1969 at Tay 
Ninh with the 23rd Supply and Transport Battalion attached to 
the 23rd Infantry.  His MOS was a light vehicle driver.  
Although the Veteran reported stressors such as witnessing 
the death and serious injury of several comrades, 
transporting dead bodies, and seeing a truck in a convoy hit 
a landmine, he has never provided the locations or a range of 
dates to allow for verification of these stressors.  In June 
2008 and March 2007 memoranda, the RO noted that the Veteran 
had not provided sufficient details regarding his stressors 
to allow for their corroboration with the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)).  
Accordingly, the Board must look to the other evidence of 
record for confirmation of the Veteran's claimed stressors.
Service treatment records confirm that the Veteran was 
stationed in Vietnam from March 1969 to November 1969 and 
that he served as a light vehicle driver.  They also indicate 
that he served with the 23d AG Admin Co Repl Det Americal 
Division and Company B of the A+T Americal Division.  
Although the Veteran has submitted a document from an 
unaccredited source confirming that Tay Ninh City was subject 
to enemy attacks in September 1969, troop placement records 
from CURR establish that the Veteran's units were stationed 
in Chu Lai throughout 1969, and not at Tay Ninh.  

In short, the record contains no evidence confirming the 
Veteran's participation in combat.  He did not receive any 
award indicative of his participation in combat and the 
service records contain no corroborating evidence of the 
Veteran's participation in combat.  The Veteran has also not 
submitted any lay evidence other than his own statements 
confirming his participation in combat.  Therefore, the Board 
cannot find that the Veteran engaged in combat.  
Consequently, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of his stressors, and the 
record must contain some other corroborating evidence.  

The Board finds that there is no evidence of record to 
support the Veteran's claims that his stressors occurred 
other than his own statements and testimony.  While service 
personnel records confirm that the Veteran served in Vietnam, 
there is no indication that that any of his claimed stressors 
occurred.  As the record contains no corroborating evidence 
of the Veteran's claimed stressors, the claim for PTSD must 
be denied.  

Turning to the Veteran's other diagnosed psychiatric 
disorder, major depressive disorder, the evidence does not 
establish that this disability is etiologically related to 
active duty service.  Although major depressive disorder was 
diagnosed upon examination at the VAMC in May 2007, service 
treatment records are negative for evidence of a psychiatric 
condition and the Veteran was found to be psychiatrically 
normal upon separation examination in November 1969.  The 
Veteran has also not reported experiencing symptoms of major 
depression during service, and the record contains no 
competent evidence of a nexus between major depressive 
disorder and the Veteran's active duty service.  Although the 
Veteran reported in May 2007 that he had experienced 
nightmares ever since active duty service, the record is 
entirely negative for any symptoms of a psychiatric 
disability until the Veteran's claim for compensation was 
received in October 2006, more than 35 years after his 
separation from active duty service.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
nexus between major depressive disorder and the Veteran's 
active duty service.  


Left Ankle Disability

The Veteran also contends that he incurred a chronic 
disability of the left ankle during active duty.  Service 
treatment records establish that the Veteran was hospitalized 
in Korea in April 1967 after developing pain and swelling of 
the left ankle.  He was diagnosed with arthritis of the left 
ankle due to suspected rheumatic fever, and after over 120 
days of hospitalization and no improvement, was air-lifted to 
Womack Army Hospital in Fort Bragg, North Carolina.  At the 
time of admission, he manifested monarticular arthritis of 
the left ankle and X-rays showed localized osteoporotic 
demineralization.  Sudeck's atrophy was suspected as the 
etiology of the symptoms.  The November 1969 examination for 
separation indicates that the Veteran's lower extremities, 
including the ankle, were normal upon examination.  

The Veteran was diagnosed with left ankle tendinitis upon VA 
examination in May 2008 and the record therefore clearly 
shows a current diagnosis of an ankle disability.  In 
addition, the service treatment records document treatment 
for left ankle arthritis.  The Board finds that two of the 
three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service, in fact, he has not provided any specific 
history with respect to his claimed left ankle condition.  
While the claims folder shows treatment for left ankle 
arthritis during service in 1967, by the time of the 
Veteran's separation in November 1969, the ankle was normal 
upon examination.  A record of private treatment from May 
1975, following an injury to the left leg and foot two weeks 
earlier, establishes that the Veteran had full range of ankle 
motion.  Thus, the earliest post-service evidence of a left 
ankle disability is the Veteran's claim for disability 
compensation which was received in January 2007, almost 40 
years after his discharge from active duty service.  The 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the Veteran's 
current left ankle condition was present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  The only medical opinion of record, that of 
the May 2008 VA examiner weighs against the claim for service 
connection.  Based on review of the claims folder, including 
service records, and the examination of the Veteran, the VA 
examiner concluded that the Veteran's diagnosed left ankle 
arthritis during service was not a chronic condition and had 
resolved by the time he left active duty service.  Therefore, 
the Veteran's current left ankle tendinitis was less likely 
as not related to the in-service diagnosis of arthritis.  

The Board has considered the testimony of the Veteran 
connecting his left ankle disability to service, but as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board acknowledges that the Veteran is 
competent to testify as to observable symptoms, such as ankle 
pain, but notes that he has not provided a history of ankle 
pain dating since service.  In any event, his opinion as to 
the cause of any reported ankle pain simply cannot be 
accepted as competent evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was almost 40 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's current left ankle tendinitis is related to his 
active duty service.  The Board therefore concludes that the 
evidence is against a nexus between the Veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Cardiac Disability

The Veteran's contentions regarding his cardiac disability 
are two-fold.  First, he claims that it was incurred due to 
exposure to herbicides during his active duty service in 
Vietnam.  Alternatively, the Veteran contends that his 
current cardiac disability is the result of stress during his 
active service in Korea and Vietnam.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2009).  

With respect to the Veteran's contention that CAD was 
incurred as a result of exposure to herbicides during active 
duty service, although his exposure to herbicides is presumed 
based upon his service in Vietnam, CAD is not subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  

Even though the Veteran is not entitled to a regulatory 
presumption of service connection based on herbicide 
exposure, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).

Service treatment records are negative for treatment, 
complaints, or other evidence of a chronic cardiac 
disability.  While hospitalized for treatment of his left 
ankle in 1967, the Veteran did manifest a heart murmur, 
however, it completely disappeared after 2 1/2 weeks.  His ECGs 
showed no significant change and his heart was normal at the 
examination for separation in November 1969 with no 
abnormalities seen on a chest X-ray.  

The post-service evidence establishes that the Veteran was 
diagnosed with CAD in March 1992 by a private physician 
following a left and right angiogram.  He also experienced 
non-sinus tachycardia myocardial infarctions in July 2005 and 
February 2008.  The record therefore clearly contains a 
diagnosis of a current cardiac disability, and although the 
service records do not document cardiac complaints, the 
Veteran is competent to report that they occurred.  Resolving 
reasonable doubt in his favor, the Board finds that two of 
the three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The record, however, does not establish the presence of the 
third element of service connection, that is, a nexus between 
the current disability and the in-service injury.  The 
Veteran has not reported a continuity of symptoms, and there 
is no evidence of a cardiac disability until March 1992, more 
than 20 years after the Veteran's discharge, when he was 
diagnosed with CAD.  The lack of any clinical evidence both 
during and for decades after service weighs against a finding 
that the Veteran's CAD was present in the many years between 
service and his more recent complaints.  Maxson, F.3d at 
1333.

The record also contains no competent medical evidence of a 
nexus between the Veteran's current cardiac disability and 
any incident of his active duty service including exposure to 
herbicides.  The Board has considered the testimony of the 
Veteran connecting his cardiac condition to service, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. at 
494.  The Board acknowledges that the Veteran is competent to 
testify as to observable symptoms, such as chest pain, but as 
discussed above, the Veteran has not provided a history of 
continuous symptoms, such as chest pain, since service.  The 
evidence is therefore against a nexus between the Veteran's 
claimed disability and his active duty service.  The Board 
must conclude that the preponderance of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


Increased Rating Claim

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Service connection for headaches due to head injury was 
granted in the August 2008 rating decision on appeal.  An 
initial 10 percent rating was assigned, effective October 24, 
2006.  The RO noted that the 10 percent rating was assigned 
in accordance with Diagnostic Code 9304 (associated with 
dementia due to brain trauma), however, the analysis of the 
rating decision indicates that the actual diagnostic code 
used to rate the Veteran's headaches was Diagnostic Code 
8045, pertaining to brain disease due to trauma.  Under this 
provision, a maximum 10 percent rating is assigned for purely 
subjective symptoms of brain trauma due to trauma including 
headaches.  The RO also considered whether a rating in excess 
of 10 percent was warranted under Diagnostic Code 8100 for 
rating migraine headaches. 

Effective October 23, 2008, VA amended Diagnostic Code 8045 
and the criteria for evaluating residuals of traumatic brain 
injury (TBI).  The amendment applies to all applications for 
benefits received by VA on or after October 23, 2008.   Here, 
since the Veteran's claim for increase was received in 
September 2008, the amended criteria do not apply.

Furthermore, the Board has determined that the Veteran's 
headaches are more properly rated under Diagnostic Code 8100 
pertaining to migraines rather than under the criteria 
pertaining to brain trauma.  The Veteran was provided a VA 
examination in October 2009 to determine the effects of any 
brain injury, and after reviewing the claims folder and 
examining the Veteran, the VA examiner determined that the 
Veteran did not incur a brain injury during service.  The VA 
examiner also specifically found that the Veteran's headaches 
were not secondary to a TBI.  Thus, while the Veteran's 
headaches were the result of a head injury during service, 
the evidence does not establish that he experienced a brain 
injury or trauma at that time, and his service-connected 
headaches are more properly rated under Diagnostic Code 8100 
for evaluating migraine headaches.  

Diagnostic Code 8100 provides for a 10 percent evaluation for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, and a maximum scheduler evaluation 
of 50 percent for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.
The Board finds that the manifestations of the Veteran's 
headaches are contemplated by the currently assigned 10 
percent evaluation.  An increased 30 percent rating requires 
prostrating attacks occurring once a month, but the medical 
evidence of record does not establish that the Veteran has 
experienced any prostrating headaches.  Upon VA examination 
in May 2008 he complained of a constant headache, but the 
pain was characterized as dull and steady.   VAMC treatment 
records document occasional treatment for headaches including 
a visit to the Emergency Room in April 2009 with complaints 
of chronic headaches with intermittent flares.  The severity 
of the flare-ups was not described, but the October 2009 VA 
examiner specifically found that the Veteran did not 
experience prostrating headaches.  Therefore, the evidence 
does not establish that the Veteran's headaches most nearly 
approximate characteristic prostrating attacks occurring once 
a month at any time during the claims period and an increased 
rating is not warranted under Diagnostic Code 8100.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  As 
noted above, the Veteran is currently in receipt of the 
maximum rating available for headaches under the other 
potentially applicable provision of the Rating Schedule, 
Diagnostic Code 8045.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His disability is manifested by 
symptoms such as headaches with intermittent flares of pain.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

The Board has also considered whether remand or referral is 
warranted for occupational impairment resulting from the 
Veteran's service-connected headaches.  The Court has 
recently held that a request for a total disability rating 
due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Thus, when entitlement to TDIU is 
raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability.  
Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to service-connected headaches.  
Upon VA examinations in May 2008 and October 2009, the 
Veteran reported that he had not worked since 1992 when he 
retired from his job as a truck driver due to a nonservice-
connected heart problem.  The Veteran also told the May 2008 
VA examiner that he had not missed any work due to his 
headaches.  There is also no medical evidence that the 
Veteran's headaches would interfere with employment.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to 
the service-connected headaches.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The appeal for an increased rating for headaches arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) for the other claims on appeal was furnished to 
the Veteran in October 2006 and February
 2007 letters.  The Veteran also received notice regarding 
the disability-rating and effective-date elements of the 
claims in the October 2006 and February 2007 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  In his April 2007 notice of 
disagreement, the Veteran stated that he underwent medical 
treatment at the Durham VAMC from 1971 to 1972.  The 
procurement of potentially pertinent VA medical records 
referenced by the Veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The RO has made multiple attempts to 
obtain these VAMC records, but an October 2007 response from 
the Durham VAMC indicated that a search of the facility 
revealed that no such records were found.  Therefore, VA as 
made reasonable efforts to obtain the records referenced by 
the Veteran and the Board concludes that further attempts 
would be fruitless.  

VA also has a duty to request medical records from the Social 
Security Administration (SSA) when it has actual notice a 
veteran is in receipt of disability compensation. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, while the record contains some evidence that the 
Veteran receives some compensation from SSA, the Veteran has 
not provided actual notice that he receives disability 
compensation.  In October 2007, the Veteran submitted a copy 
of a check from the SSA, however, the check did not on its 
face indicate what type of compensation the Veteran's 
received.  In addition, a June 2007 inquiry of the SSA 
database by the RO indicated that the Veteran received 
Supplementary Medical Insurance (SMI), but did not disclose 
any evidence of disability compensation.  Finally, the 
Veteran has not specifically reported to VA that he is in 
receipt of disability compensation from SSA.  As VA has not 
received actual notice that the Veteran receives disability 
compensation from the SSA or that SSA is in possession of 
records that may be relevant to the current claims before the 
Board, attempts to procure any such records are not required 
by the duty to assist.  See Id; see also Golz v. Shinseki, 
590 F.3d 1317, 1321 (2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).

When developing claims for service connection, under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to all his 
claim for service connection for a cardiac condition, to 
include CAD, but has determined that no such examination or 
opinion is required.  The Veteran has not reported a 
continuity of symptoms, and there is no evidence of a cardiac 
disability until March 1992, more than 20 years after the 
Veteran's discharge.  There is also no competent medical 
evidence of a link between the Veteran's current cardiac 
condition and an incident of active duty service, including 
his exposure to herbicides.  As there is no competent 
evidence of an association between the Veteran's current 
cardiac disability and an in-service injury, a VA examination 
or medical opinion is not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and major depressive disorder, is 
denied.

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a cardiac disability, 
to include as due to herbicide exposure, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
headaches due to head injury is denied. 




REMAND

With respect to the Veteran's claim for entitlement to 
service connection for a skin disability, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The type of evidence that 
indicates that a current disability "may be associated" 
with military service include, but is not limited to, 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records document treatment for ringworm and 
a skin rash in December 1967.  While undergoing treatment at 
the Durham VAMC in May 2007, the Veteran reported a history 
of a rash on his arms since 1968.  The Veteran has also 
described his rash as constant, and wrote in a November 2006 
statement to VA that his skin problems had existed since 
service in Vietnam.  Additionally, during a private 
psychological examination in January 2008, the Veteran was 
diagnosed with a skin rash, possibly related to Agent Orange 
exposure.  The Board finds that the treatment for a skin rash 
in service, the reports of a continuity of symptoms, and the 
diagnosis of a possibly Agent Orange-related skin rash in 
January 2008 constitute competent evidence that the Veteran's 
skin rash may be associated with active service.  Hence, a VA 
examination and medical opinion are required by the duty to 
assist. 

In April 2007 the Veteran filed a notice of disagreement with 
an April 2007 rating decision denying service connection for 
residuals of a head injury.  The notice of disagreement 
specifically identified the issue the Veteran wished to 
appeal as residuals of a head injury and included an 
additional statement that he also experienced headaches.  
Service connection for headaches as due to a head injury was 
granted in a subsequent rating decision, but no further 
action was taken with respect to other possible residuals 
from the Veteran's in-service head injury.  The Board notes 
that records of VA treatment include reports of constant 
ringing in the left ear, and the service treatment records 
note findings of tinnitus following the Veteran's head injury 
in February 1967.  As the Veteran has not been provided a 
statement of the case in response to the notice of 
disagreement regarding the issue of service connection for 
residuals of a head injury other than headaches, a remand is 
required for the issuance of a statement of the case on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a 
statement of the case to the appellant on 
the issue of entitlement to service 
connection for residuals of a head injury 
other than headaches.  The Veteran should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  

2.  The Veteran should be afforded a VA 
dermatological examination to ascertain 
the nature and etiology of any current 
skin disabilities.  

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current 
diagnosed skin disability is related to 
any incident of the Veteran's active duty 
service, including his presumed exposure 
to herbicides in Vietnam and treatment 
for ringworm and a skin rash in December 
1967.  The examiner should provide a 
rationale for any stated opinion.
3.  The claim for entitlement to service 
connection for a skin disability should 
then be readjudicated.  If the claim 
remains denied, the AOJ should issue a 
SSOC before returning the case to the 
Board, along with the claim for 
entitlement to service connection for 
residuals of a head injury other than 
headaches, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


